DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/441642 (now US Patent No. 11,034,441).  The preliminary amendment filed 8/17/21 has been entered.  Claims 1-21 are pending.
2.	The IDS filed 5/20/21 has been considered.  The cited documents were made of record in the parent application (supra).
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shue et al. (US 8,523,102) (IDS).
A.	As per claim 1, Shue discloses:
An aircraft (Fig. 5), comprising: 
an airframe (511); 
actuators coupled with the airframe, wherein the actuators comprise lift fans (503a,b; 505a,b); 
sensors via which sensor data is generated, wherein the sensor data is indicative of one or more current operational parameters of the aircraft; (col. 5, ln. 6-10) and 
a flight controller (Figs. 2A, 2B) configured to: 
receive a set of flight control inputs (Fig. 15); 
generate a set of flight control parameters indicative of a set of forces and moments to be applied to the aircraft based on the set of flight control inputs (Fig. 2A); 
process the set of flight control parameters based on the sensor data to compute an optimal mix of the actuators and associated actuator parameters for use in applying the set of forces and moments to the aircraft (Fig. 2B); and 
control the optimal mix of the actuators based on the associated actuator parameters to apply the set of forces and moments to the aircraft (Fig. 2B: 223).
B.	As per claim 2, as above whereby flight control parameters define forces and moments to be applied to aircraft (Fig. 2B).
C.	As per claim 6, as above whereby sensor data provides current state of the aircraft (col. 5, ln. 2-26) and the effectiveness of the actuators is determined (col. 10, ln. 9-12).  The optimal mix of actuators is determined based on the effectiveness of the actuators (i.e., whether actuator(s) has failed).
D.	As per claim 7, as above whereby at least attitude is sensed (col. 5, ln. 8).
E.	As per claim 8, as above whereby at least pressure is sensed (col. 5, ln. 
8-9).
F.	As per claim 9, as above whereby at least sensor data related to engine and rotor are provided (col. 5, ln. 9-10, 24-25).
G.	As per claim 16, as above whereby the controller performs the optimal mixing during flight (i.e., real-time) (Abs.- “while the aircraft is flying”).
5.	Claims 3-5, 10-15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least two or more lift fans attached to the right wing and two or more lift fans attached to the left wing (claims 3-5) or the determination of availability and effectiveness of each of two or more actuators in a current state through various processes (claims 10-14) or optimal mix of actuators and associated parameters to minimize combined thrust of lift fans (claim 15) or determining optimal mix of actuators and associated parameters by solving a cost function to minimize a cost associated with operation of the actuators (claims 17-21).
6.	An updated search of the relevant prior art did not produce any documents more relevant than those already made of record in the parent application.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661